DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in M.P.E.P. § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “display control system” in claims 1, 18, and 21; “image pickup device” in claims 2, 20, and 22; “instruction input device” in claim 6; “light source apparatus” in claim 7; and “storage device” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.
Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-17 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea, namely a mathematical algorithm, without significantly more. The claim(s) recite(s) a method of calculating an index by normalizing pixel values, which is an abstract mathematical algorithm. This judicial exception is not integrated into a practical application because the claims fail to stipulate the environment that the calculation of the index relates to, or what the index or pixel values represent, so that they could be any values, including random values. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the requirement in the claim language for a “calculation device” to perform the calculation is merely the trivial implementation of the calculation using a general purpose computer, which fails to define significantly more than the mathematical process. Furthermore, the requirement for the display of the index in claim 15 is also a trivial output of the results of the calculation, which also fails to define significantly more that the claimed mathematical process. Finally, the requirement in claim 17 that the object image be acquired also fails to define significantly more than the claimed mathematical algorithm because this additional claim language also fails to stipulate what the object is or limit the application of the mathematical algorithm to a specific field of endeavor. Therefore, the invention variously recited by claims 14-17 is directed to a 
Allowable Subject Matter
Claims 1-13 and 18-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art teaches or otherwise suggests calculating an index by normalizing a red pixel, a green pixel, or the sum of the red and green pixels, by a blue pixel, as required by claim 1. The prior art also fails to calculate the index according to a degree of yellow tinge, as defined by claim 18, and further fails to calculate the index by normalizing a green pixel value by a red pixel value, as stipulated by claim 21. While Kono et al. (WO 2016/009861 A1) does mention normalizing green pixels using red pixels (paragraph [0031]; see paragraph [0051] of corresponding US 2017/0112357 A1, which is the national stage of the International Application and thus serves as a translation of WO 2016/009861 A1), Kona et al. fails to suggest that this normalization is used to calculate an index indicating a degree of abnormality  of an object in the image, as claimed. Similarly, while Obara (WO 2017/078085 A1) also mentions the ratio G/R (which functions as a normalization of the green values based on the red values (see paragraphs [0053] and [0113] and equation 5; see the attached machine translation), Obara also fails to teach that this ratio is used to calculate an index indicative of a degree of abnormality, as claimed. Finally, Chiba (WO 2017/051779 A1) includes mentions of both a ration G/R and R/B (paragraph [0065], equations 5 and 6; see the attached machine translation), but also fails to use either of these ratios in the calculation of an index indicating a degree of abnormality of an object, as claimed.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Horn et al. teach determining parameter(s) that indicate an anomaly in image data. Kotsianti et al. teach generating a tissue map to facilitate the detection of abnormal regions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”





A. Johns
24 February 2022
/Andrew W Johns/Primary Examiner, Art Unit 2665